DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Soller (US PG Pub No. 2017/0058806).
Regarding claim 1, Soller teaches A method of controlling a hybrid electric vehicle to avoid a collision thereof, comprising: 
determining, by a controller, whether an accelerator pedal is erroneously operated in response to detecting an obstacle in a traveling path of the vehicle; 
in response to determining that the accelerator pedal is erroneously operated, switching, by the controller, a driving mode to a mode in which an engine is disconnected from a driving shaft and a motor generates driving force; 
adjusting, by the controller, a number of revolutions per minute (RPM) of the engine based on an extent to which the accelerator pedal is operated; and 
adjusting, by the controller, a torque of the motor based on a first vehicle speed and a distance to the obstacle (paragraph 15 and 16).
Regarding claim 11, Soller teaches A hybrid electric vehicle, comprising: a motor; an engine; and a collision avoidance control device, wherein the collision avoidance control device includes: 
a determination unit configured to determine whether an accelerator pedal is erroneously operated in a situation in which an obstacle is detected to be present in a traveling path; and 
a controller configured to, when the determination unit determines erroneous operation of the accelerator pedal, switch a driving mode to a mode in which the engine is disconnected from a driving shaft and the motor generates driving force, adjust a number of revolutions per minute (RPM) of the engine based on an extent to which the accelerator pedal is operated, and adjust a torque of the motor based on a first vehicle speed and a distance to the obstacle (abstract paragraph 15 and 16).

Allowable Subject Matter
Claims 2-10, 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747